UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 11-K \X\ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] FOR THE FISCAL YEAR ENDED JUNE 30, 2013, OR \\ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] for the transition period from to Commission file number 001-00434 A. Full title of the plan and the address of the plan, if different from that of the issuer named below:The Procter & Gamble Profit Sharing Trust and Employee Stock Ownership Plan, The Procter & Gamble Company, Two Procter & Gamble Plaza, Cincinnati, Ohio 45202. B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office:The Procter & Gamble Company, One Procter & Gamble Plaza, Cincinnati, Ohio 45202. REQUIRED INFORMATION Item 4. Plan Financial Statements and Schedules Prepared in Accordance with the Financial Reporting Requirements of ERISA. EXHIBIT Consent of Deloitte & Touche LLP SIGNATURE PURSUANT TO THE REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1934, THE TRUSTEES (OR OTHER PERSONS WHO ADMINISTER THE EMPLOYEE BENEFIT PLAN) HAVE DULY CAUSED THIS ANNUAL REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED HEREUNTO DULY AUTHORIZED. The Procter & Gamble Profit Sharing Trust and Employee Stock Ownership Plan Date:November 18, 2013 By:/s/Elizabeth Withers Elizabeth Withers Associate Director, HRSS Finance, Global Business Services ` The Procter& Gamble Profit Sharing Trust and Employee Stock Ownership Plan Employer ID No.: 31-0411980 Plan Number: 002 Financial Statements as of and for the Years Ended June30, 2013 and 2012, Supplemental Schedules as of and for the Year Ended June30, 2013, and Report of Independent Registered Public Accounting Firm THE PROCTER& GAMBLE PROFIT SHARING TRUST AND EMPLOYEE STOCK OWNERSHIP PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Net Assets Available for Benefits as of June 30, 2013 and 2012 2 Statements of Changes in Net Assets Available for Benefits for the Years Ended June 30, 2013 and 2012 3 Notes to Financial Statements as of and for the Years Ended June 30, 2013 and 2012 4-18 SUPPLEMENTAL SCHEDULES: 19 Form 5500, Schedule H, Part IV, Line 4i - Schedule of Assets (Held at End of Year) as of June 30, 2013 20 Form 5500, Schedule H, Part IV, Line 4j - Schedule of Reportable Transactions for the Year Ended June 30, 2013 21 NOTE: All other schedules required by Section 2520.103-10 of the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Procter & Gamble U.S. Business Services Company: We have audited the accompanying statements of net assets available for benefits of The Procter & Gamble Profit Sharing Trust and Employee Stock Ownership Plan (the “Plan”) as of June 30, 2013 and 2012, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of June30, 2013 and 2012, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedules of (1)assets (held at end of year) as of June30, 2013, and (2)reportable transactions for the year ended June30, 2013, are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These schedules are the responsibility of the Plan’s management. Such schedules have been subjected to the auditing procedures applied in our audit of the basic 2013 financial statements and, in our opinion, are fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/ Deloitte & Touche LLP Deloitte & Touche LLP November 18, 2013 THE PROCTER & GAMBLE PROFIT SHARING TRUST AND EMPLOYEE STOCK OWNERSHIP PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS AS OF JUNE 30, 2 ASSETS: Investments — at fair value: Cash, plus accrued interest The Procter & Gamble Company common stock The Procter & Gamble Company ESOP Convertible Class A Preferred Stock - Series A The J.M. Smucker Company common stock Common collective trust funds Total investments - at fair value Net assets held in 401(h) account Receivables: Contribution receivable from The Procter & Gamble Company Dividends receivable — preferred stock Notes receivable from participants Total receivables Total assets LIABILITIES: Interest payable on notes Note payable to The Procter & Gamble Company (Series A Preferred Stock) Amounts related to obligation of 401(h) account Total liabilities NET ASSETS AVAILABLE FOR BENEFITS See notes to financial statements. -2- THE PROCTER & GAMBLE PROFIT SHARING TRUST AND EMPLOYEE STOCK OWNERSHIP PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEARS ENDED JUNE 30, 2 ADDITIONS: Investment income: Net appreciation (depreciation) in fair value of investments Net appreciation in contract value of investments - Dividends Interest on investments Total investment income (loss) Interest income on notes receivable from participants Contributions by The Procter & Gamble Company (net of forfeitures of $1,101,508 and excess preferred dividends of $4,408,078 in 2013 and forfeitures of $1,034,666 and excess preferred dividends of $4,416,112 in 2012) Total additions DEDUCTIONS: Distributions to participants: The Procter & Gamble Company common stock — 14,747,394 shares (cost, $359,919,992) June 30, 2013 6,264,279 shares (cost, $135,389,186) June 30, 2012 Cash Interest expense Administrative expenses Total deductions NET INCREASE (DECREASE) IN NET ASSETS NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year End of year See notes to financial statements. -3- THE PROCTER& GAMBLE PROFIT SHARING TRUST AND EMPLOYEE STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED JUNE30, 2 1. PLAN DESCRIPTION General— The Procter& Gamble Profit Sharing Trust and Employee Stock Ownership Plan (the “Plan”) is a defined contribution plan covering substantially all domestic employees of The Procter& Gamble Company (the “Company”) and certain of its subsidiaries. The Plan is comprised of two trusts, the Retirement Trust (“RT”) and the Employee Stock Ownership Trust (“ESOT”). These financial statements include the RT and the ESOT. The Plan is funded through Company contributions only. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). The Plan document should be referred to for the complete text of the Plan agreement. The ESOT was established by resolution of the Board of Directors of the Company on January10, 1989. During March 1989, the ESOT borrowed $1,000,000,000, which has been repaid and, with the proceeds from such borrowings, purchased 9,090,909shares of SeriesA ESOP Convertible ClassA Preferred Stock (“SeriesA Preferred Stock”) (see Note4). The number of shares initially issued increased to 145,454,544 as a result of the two-for-one stock splits effective October20, 1989, May15, 1992, August22, 1997, and May21, 2004. As a means of extending the benefits of the ESOT to participants over a longer period, the ESOT entered into a term loan agreement (see Note6) with the Company. The shares of SeriesA Preferred Stock are utilized to fund a portion of the Company’s contribution to the Plan. In May 1990, the Company’s Board of Directors authorized an amendment to the Plan to establish a separate account in accordance with Section401(h)of the Internal Revenue Code to fund a portion of the Company’s postretirement obligation for retired Plan participants satisfying certain requirements specified in the Plan document. This amendment became effective July1, 1990. During November 1990, the ESOT borrowed $1,000,000,000 (see Note7) and with the proceeds from such borrowings, purchased 9,571,209shares of SeriesB ESOP Convertible ClassA Preferred Stock (“SeriesB Preferred Stock”) (see Note5) (the “Original Loan”). The number of shares initially issued increased to 76,569,672 as a result of the two-for-one stock splits effective May15, 1992, August22, 1997, and May21, 2004. In June 1993, these shares were exchanged for an equal number of shares with identical terms, except for amended restrictions on transfer (see Note5). These shares are available to fund postretirement benefits and may not be used for profit sharing purposes, except as permitted under certain provisions in the Plan document. Effective July1, 2005, the ESOT entered into a term loan agreement with the Company to refinance certain installments due on the Original Loan (see Note7). The employees of Natura Pet Products, Inc., an acquisition of the Company, began participating in the Plan effective August1, 2012. The assets held in the 401(h)account are held in the ESOT which holds assets for the Plan and are to be used to fund retiree healthcare benefits maintained in the Procter& Gamble Health Care Plan, another Company sponsored plan. The related liabilities and obligations for health benefits are not included in this Plan but are reflected as liabilities and obligations in the financial statements of the Procter& Gamble Health Care Plan. Plan participants do not contribute to the 401(h)account. -4- The balances of the investments held in the RT are summarized as follows for the years ended June30, 2013 and 2012: Cash The Procter & Gamble Company common stock The J.M. Smucker Company common stock Common collective trust funds Total investments - at fair value Contribution receivable from The Procter &Gamble Company Notes receivable from participants RT net assets The activity of the investments held in the RT is summarized as follows for the years ended June30, 2013 and 2012: Net appreciation (depreciation) in value of investments Net appreciation in contract value of investments - Interest on investments and dividends Interest on notes receivable from participants Contributions by The Procter & Gamble Company Distributions to participants Administration expenses Transfer of excess preferred dividends from ESOT Net Increase (Decrease) in net assets RT net assets: Beginning of year End of year -5- The balances of the investments and liabilities held in the ESOT related to SeriesA Preferred Stock, assets held in the 401(h)account which include SeriesB Preferred Stock (“401(h)”), and all other investments (“Other”) as of June30, 2013 and 2012, are summarized as follows: Series A 401(h) Other Total Cash plus accrued interest Company common stock - Series A Preferred Stock - - Series B Preferred Stock - - Other investments - - Total investments — at fair value - Dividends receivable - Notes receivable from participants - - Total assets - Interest payable on notes anddebentures - Note payable to The Procter &Gamble Company (Series APreferred Stock) - - Note payable to The Procter & Gamble Company (Series B Preferred Stock) - - Debentures (Series B Preferred Stock) - - Total liabilities - ESOT net assets Series A 401(h) Other Total Cash plus accrued interest Company common stock - Series A Preferred Stock - - Series B Preferred Stock - - Other investments - - Total investments — at fair value Dividends receivable Notes receivable from participants - - Total assets Interest payable on notes and debentures - Note payable to The Procter & Gamble Company (Series A Preferred Stock) - - Note payable to The Procter & Gamble Company (Series B Preferred Stock) - - Debentures (Series B Preferred Stock) - - Total liabilities - ESOT net assets -6- The activity in the investments and liabilities held in the ESOT related to SeriesA Preferred Stock, the 401(h), and Other is summarized as follows for the years ended June30, 2013 and 2012: Series A 401(h) Other Total ESOT net assets — June 30, 2011 Net appreciation infair value of investments Net appreciation in contract value of investments - - Interest on investments and dividends Interest on loans to participants - - Distributions to participants Interest expense - Administrative expense - - Conversions to other investments - - Excess preferred dividends to RT - - Net transfer to Retiree Benefit Trust - - ESOT net assets — June 30, 2012 Net appreciation in fair value of investments Interest on investments and dividends Interest on loans to participants - - Distributions to participants - Interest expense - Administrative expense - - Conversions to other investments - - Excess preferred dividends to RT - - Net transfer to Retiree Benefit Trust - - ESOT net assets — June 30, 2013 Participant Accounts— Individual accounts are maintained for each Plan participant. Each participant’s account is credited with an allocation of Company contributions (see Note8) and Plan earnings or losses, and deductions for administrative expenses. Company contributions are allocated based on participant base earnings and Plan credit years, as defined in the Plan document. The benefit to which a participant is entitled is the vested benefit that can be provided from the participant’s account. Participants have the option of receiving cash for dividends earned on shares of Company common stock and SeriesA Preferred Stock or reinvesting the dividends. If no election is made, dividends will default to reinvestment. Vesting— A participant is fully vested in Company contributions plus actual earnings thereon in his or her account after four years of service and 1,000 service hours, as defined in the Plan document; however, the participant is immediately 100% vested in the Company’s additional preferred contributions and in Company stock dividends paid after July1, 2004. Refer to Note12 for vesting provisions in the event of Plan termination. -7- Investments— Company contributions are automatically invested in Company common stock or SeriesA Preferred stock. Vested participants may then diversify out of Company stock received between the core investment options, which include: an individual deferred annuity (which was no longer an investment option as of August 15, 2012), the US Intermediate-Term Bond Fund (a common collective trust fund), the BlackRock Money Market Fund (a common collective trust fund), the State Street Global Advisors Short-Term Bond Fund (a common collective trust fund), and the State Street Global Advisors Real Return Fund (a common collective trust fund). Prior to January 2012 the core investment options also included the JP Morgan Prime Money Market Fund and the Stable Value Fund. In January 2012, the Plan divested these investments and they are no longer Plan investment options. Account balances of vested participants who have reached the age of 50, and account balances of participants in the Retirement Plus feature, described below, may be allocated to any of the investment options within the Plan. The investment options within the Plan, in addition to the core investment options indicated above, are common collective trust funds and include: a large cap equity index fund, small cap equity index fund, world equity index fund, and three pre-mixed portfolios consisting of a set mix of other individual investment offerings of the Plan. Retirement Plus— The Retirement Plus feature allows a retiree or a vested former employee or an eligible spousal beneficiary with account balances equal to or greater than $1,000 to maintain some or all of his or her funds in the Plan. If a participant or beneficiary chooses the Retirement Plus option, he or she must maintain at least 40% of his or her account balance invested in Company stock (any combination of preferred and common). Retired and former-employee participants, and eligible spousal beneficiaries in the Retirement Plus feature have the option of reinvesting both Company common and preferred stock dividends or receiving these amounts as cash. A participant or beneficiary may elect to distribute all or a portion of his or her account balance at any time in accordance with the Plan document. Each participant’s and beneficiary’s account is credited with an allocation of Plan earnings or losses. Notes Receivable from Participants— The Plan allows vested employee participants to borrow funds from their accounts in certain circumstances up to maximum amounts specified in the Plan document and at an interest rate equal to the prime rate plus 1%. Loans are repayable through payroll deductions of principal and interest over a maximum term of 60months (120months if the loan is to purchase a primary residence). Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Delinquent participant loans are recorded as distributions based on the terms of the Plan document. Payment of Benefits— Retired or former employee participants may maintain their accounts within the Plan. Federally mandated minimum distributions are required after attaining age(70-1/2). Upon election, distributions can be made in the form of cash, shares of Company common stock, or an annuity, or any combination of such. In addition to the above alternatives, retired vested former employee participants electing a distribution may also elect to receive monthly installments, or annual distributions not to exceed the lesser of 20years or the participant’s life expectancy. Forfeited Accounts— Participants who terminate service prior to vesting forfeit their non-vested account balance. The Company applies forfeited amounts against the annual Company contribution. Excess Preferred Dividends— Annual dividends received on SeriesA Preferred Stock within ESOT are primarily used to fund repayments of a note payable (see Note6). During the years ended June30, 2013 and 2012, dividends received exceeded the mandatory payments. As such, the excess preferred dividends were transferred from ESOT to RT and applied against the annual Company contributions. Plan Amendment— The Company has the right to amend the Plan at any time. However, no amendment can reduce the amount of any participant’s account or the participant’s vested percentage of that account. -8- 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting— The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (GAAP). Use of Estimates— The preparation of financial statements in conformity with GAAP requires Plan management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and changes therein and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Risks and Uncertainties— The Plan utilizes various investment instruments, including Company common stock, Company preferred stock, The J.M. Smucker Company (“Smucker’s”) common stock, and various common collective trust funds which include investments in U.S. government securities, corporate debt instruments, and corporate stocks. Investment securities, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect the amounts reported in the financial statements. Investment Valuation and Income Recognition— The Plan’s investments are stated at fair value. Fair value of a financial instrument is the price that would be received to sell an asset in an orderly transaction between market participants at the measurement date. Quoted market prices, when available, are used to value investments. Fair value of the Company common stock and Smucker’s stock is determined by published composite trading prices. Fair value of the SeriesA Preferred Stock and SeriesB Preferred Stock (held in separate401(h)account) is determined as the greater of the fair value of Company common stock or $6.82 (SeriesA) and $12.96 (SeriesB) per share (see Notes4 and 5), as defined in the Plan document. The SeriesA Preferred Stock and the Company common stock included in the statements of net assets available for benefits are recorded at $76.99 and $61.25 per share as of June30, 2013 and 2012, respectively.Common collective trust funds are stated at fair value as determined by the issuer of the common collective trust funds based on the fair market value of the underlying assetsThe cost of securities sold, transferred, or distributed is determined by the weighted-average cost of securities allocated to the participant’s account. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date.Net appreciation includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Management fees and operating expenses charged to the Plan for investments are deducted from income earned on a daily basis and are not separately reflected. Consequently, management fees and operating expenses are reflected as a reduction of investment return for such investments. Administrative Expenses— Certain administrative expenses of the Plan are paid by the Company. Investment and recordkeeping expenses are paid by the Plan and/or the participants to the extent that such expenses are not paid by the Company. Any investment expenses associated with the Plan’s investments are netted with earnings by JPMorgan, the Plan’s custodian, and reported to the Plan as a net amount. Loan administration fees paid by participants, totaling $328,965 and $344,590 for the years ended June30, 2013 and 2012, respectively, are reflected in the Plan’s statements of changes in net assets available for benefits. Recordkeeping and other fees paid to JPMorgan Retirement Plan Services, the Plan’s recordkeeper, totaling $1,681,028 and $1,655,040 for the years ended June30, 2013 and 2012, respectively, are paid by the Plan and/or the participants and are reflected in the Plan’s statements of changes in net assets available for benefits. Recordkeeping fees paid by participants are deducted from participant accounts on a quarterly basis. Participants were charged a flat fee of $1.25 per quarter for the years ended June 30, 2013 and 2012 plus an additional amount calculated based on a percentage of the participant’s total quarterly account balance for recordkeeping expenses. The percentage equaled approximately 0.013% for the years ended June30, 2013 and 2012.Payment of the fee is pro-rated between the participant’s RT and ESOT balances. The Company will pay any amount not covered by the participant’s account balance. -9- Payment of Benefits— Benefit payments to participants are recorded upon distribution. New Accounting Standards ASU No.2011-04— In May 2011, the FASB issued ASU No.2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs, which amends ASC820. ASU2011-04 also requires the categorization by level for items that are only required to be disclosed at fair value and information about transfers between Level1 and Level2. In addition, the ASU provides guidance on measuring the fair value of financial instruments managed within a portfolio and the application of premiums and discounts on fair value measurements. The ASU requires additional disclosure for Level3 measurements regarding the sensitivity of fair value to changes in unobservable inputs and any interrelationships between those inputs. The new guidance was effective for reporting periods beginning after December15, 2011. The adoption did not have a material effect on the financial statements. 3. FAIR VALUE MEASUREMENTS ASC820, Fair Value Measurements and Disclosures, provides a framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value, as follows: Level1, which refers to securities valued using unadjusted quoted prices from active markets for identical assets; Level2, which refers to securities not traded on an active market but for which observable market inputs are readily available; and Level3, which refers to securities valued based on significant unobservable inputs. Assets are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. Asset Valuation Methodologies— Valuation methodologies maximize the use of relevant observable inputs and minimize the use of unobservable inputs. The following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at June30, 2013 and 2012. Common Stocks— Valued at the closing price reported on the active market on which the individual securities are traded. Company Preferred Stock — Valued at the greater of the fair value of Company common stock or $6.82 (SeriesA) and $12.96 (SeriesB) per share. Common Collective Trust Funds— Valued at the net asset value of units of a bank collective trust. The net asset value as provided by the trustee, is used as a practical expedient to estimate fair value. The net asset value is based on the fair value of the underlying investments held by the fund less its liabilities. This practical expedient is not used when it is determined to be probable that the fund will sell the investment for an amount different than the reported net asset value. Participant transactions (purchases and sales) may occur daily.Redemption for common collective trusts is permitted daily with no other restrictions or notice periods and there are no unfunded commitments. Cash Equivalents— Held primarily in short-term money market funds, which are valued at cost plus accrued interest. -10- Transfers Between Levels— The availability of observable market data is monitored to assess the appropriate classification of financial instruments within the fair value hierarchy. Changes in economic conditions or model-based valuation techniques may require the transfer of financial instruments from one fair value level to another. The Plan’s policy is to recognize transfers between levels at the actual date of the event or change in circumstances that caused the transfer. We evaluate the significance of transfers between levels based upon the nature of the financial instrument and size of the transfer relative to total net assets available for benefits. For the years ended, June30, 2013 and 2012, there were no transfers between levels. The following tables set forth by level within the fair value hierarchy a summary of the Plan’s investments measured at fair value on a recurring basis at June30, 2013 and 2012. Fair Value Measurements at June 30, 2013, Using Quoted Prices in Significant Active Markets Other Significant for Identical Observable Unobservable Assets (Level 1) Inputs (Level 2) Inputs (Level 3) Total Cash* $- $- Common Collective Trust Funds: Equity - - Fixed - - Other - - Company Stock - Common* - - Company Stock - Preferred* - - Smucker’s Stock - - Total $- * Includes assets held in separate 401(h) account Fair Value Measurements at June 30, 2012, Using Quoted Prices in Significant Active Markets Other Significant for Identical Observable Unobservable Assets (Level 1) Inputs (Level 2) Inputs (Level 3) Total Cash* $- $- Common Collective Trust Funds: Equity - - Fixed - - Other - - Company Stock - Common* - - Company Stock - Preferred* - - Smucker’s Stock - - Total $- * Includes assets held in separate 401(h) account -11- 4. SERIESA PREFERRED STOCK Conversion, Distribution and Liquidation Rights— The SeriesA Preferred Stock is convertible by the holder (Plan trustee) at the rate of one share of Company common stock for each share of SeriesA Preferred Stock subject to the conditions described herein. Additionally, in order to make a distribution to a participant, the SeriesA Preferred Stock can be put to the Company at its liquidation value plus accrued dividends. Hence, upon distribution, participants will receive $6.82 for each share of SeriesA Preferred Stock plus accrued dividends or one share of Company common stock, whichever has a higher value. Participants must receive distributions of cash or Company common stock upon election of a distribution from the Plan. Active participants may also elect to convert up to 100% of their vested shares of SeriesA Preferred Stock to other investments held by the Plan, unless they chose to invest in non-core investments after attaining age50, in which case they are required to maintain at least 40% of their account value in shares of Company common and/or preferred stock. Retired, former-employee participants and eligible spousal beneficiaries in the Retirement Plus feature must also maintain at least 40% of their account value invested in shares of Company common and/or preferred stock. The fair value of Company common stock as of June30, 2013 and 2012, was $76.99 and $61.25, respectively, per share. During 2013 and 2012, respectively, 6,638,198 (cost $45,282,336, fair value $465,967,947) and 3,271,430 (cost $22,320,767, fair value $210,125,323) shares of SeriesA Preferred Stock were converted into shares of Company common stock and the former SeriesA Preferred Stock was retired. Eligibility— All participants are eligible for allocation of SeriesA Preferred Stock. Dividend Rights— In 2013 and 2012, annual dividends totaled $2.2875 and $2.137 per share, respectively, and were paid quarterly at $.562per share for the first three quarters in 2013, and $.6015per share for the last quarter in 2013, and $.525per share for the first three quarters in 2012, and $.562per share for the last quarter in 2012. In the event that dividends are not paid when due, payment or declaration of dividends on securities subordinated to the SeriesA Preferred Stock generally is not permitted. Call Provisions— The SeriesA Preferred Stock may be called at certain premium amounts as described in the Company’s amended articles of incorporation. Voting Rights— Each share of SeriesA Preferred Stock is entitled to a number of votes equal to the number of shares of Company common stock into which it is convertible. Restrictions on Transfer— The ESOT or another employee benefit plan of the Company are the only permissible holders of the SeriesA Preferred Stock. Upon transfer to any other holder, shares automatically convert to shares of the Company’s common stock. Allocation of Shares to Participant Accounts— Shares of the SeriesA Preferred Stock are released for allocation to participant accounts in accordance with the Plan document as the borrowings are repaid (see Note6). During 2013 and 2012, respectively, 1,505,400 and 1,657,820shares of SeriesA Preferred Stock valued at $116,216,880 and $99,203,949, respectively, were released for allocation to participant accounts. During the years ended June30, 2013 and 2012, these shares in addition to $655,410 and $384,463, respectively, arising mainly from forfeitures were used to fund a portion of the annual profit sharing contribution totaling $116,872,290 and $99,588,412, respectively. At June30, 2013 and 2012, 9,842,852 and 11,348,254shares of SeriesA Preferred Stock, respectively, were unallocated. -12- 5. SERIESB PREFERRED STOCK (HELD IN SEPARATE401(H)ACCOUNT) Conversion, Distribution and Liquidation Rights— The SeriesB Preferred Stock held in a separate401(h)account is convertible at any time by the holder (Plan trustee) at the rate of one share of Company common stock for each share of SeriesB Preferred Stock. Additionally, in order to make a distribution to a participant for retiree medical expenses, the SeriesB Preferred Stock can be put to the Company at its liquidation price plus accrued dividends. Hence, upon distribution, participants will receive $12.96 for each share of SeriesB Preferred Stock plus accrued dividends or one share of Company common stock, whichever has a higher value. The fair value of Company common stock as of June30, 2013 and 2012, was $76.99 and $61.25, respectively, per share. During 2013 and 2012, respectively, 966,799 (cost $12,529,759, fair value $66,980,247) and 1,304,447 (cost $16,905,603, fair value $82,117,073)shares of SeriesB Preferred Stock plus accrued dividends were converted to Company common stock and the former SeriesB Preferred Stock was retired. The proceeds from the conversion of shares were transferred to The Procter& Gamble Retiree Benefit Trust to fund postretirement benefits. Eligibility— Active participants who are eligible to retire from the Company and all participants who have retired under the terms of the Plan are eligible for allocation of SeriesB Preferred Stock. Additionally, former participants that have retired from the Company and are currently participating in a Company sponsored retiree healthcare plan are also eligible for allocation of SeriesB Preferred Stock. Dividend Rights— In 2013 and 2012, annual dividends totaled $2.2875 and $2.137per share, respectively, and were paid quarterly at $.562per share for the first three quarters in 2013, and $.6015per share for the last quarter in 2013, and $.525per share for the first three quarters in 2012, and $.562per share for the last quarter in 2012. In the event that dividends are not paid when due, payment or declaration of dividends on securities subordinated to the SeriesB Preferred Stock generally is not permitted. Call Provisions— The SeriesB Preferred Stock may be called at certain premium amounts as described in the Company’s amended articles of incorporation. Voting Rights— Each share of SeriesB Preferred Stock is entitled to a number of votes equal to the number of shares of Company common stock into which it is convertible. Restrictions on Transfer— The Company has the right of first refusal on the purchase of SeriesB Preferred Stock. In the event the Company does not exercise its right of first refusal, upon transfer to any other holder, shares automatically convert to shares of the Company’s common stock. Allocation of Shares to Participant Accounts— Shares of the SeriesB Preferred Stock are released for straight-line allocation to eligible participant retiree health care fund accounts in accordance with the Plan agreement as interest and/or principal are paid (see Note7). During 2013 and 2012, respectively, 1,442,954 and 1,346,953shares of SeriesB Preferred Stock valued at $111,396,049 and $80,601,668, respectively, were released for allocation to participant accounts. At June30, 2013 and 2012, 37,299,793 and 38,742,747shares of SeriesB Preferred Stock, respectively, were unallocated. -13- 6. NOTES PAYABLE (SERIESA PREFERRED STOCK) The ESOT entered into a note payable to the Company on March3, 1999, under which the Plan could borrow a total principal amount up to $365,500,000. Under the terms of the loan agreement, the Plan elected to make a prepayment of $88,500,000 in 2000 reducing the total principal amount available to $277,000,000. Mandatory semiannual repayments of principal and interest commenced on September3, 2004, and are funded through annual dividends received on the SeriesA Preferred Stock and, if necessary, annual contributions by the Company. During the years ended June30, 2013 and 2012, dividends met or exceeded the mandatory payments and thus, there was no annual Company contribution. The loan bears an interest rate of 6% and borrowings outstanding as of June30, 2013 and 2012, were $110,193,707 and $124,972,093, respectively. The fair value of the loan is estimated based on current rates for debt of the same remaining maturities and approximates $131,244,626 and $154,000,000, respectively, at June30, 2013 and 2012. No additional borrowings were allowed during the years ended June30, 2013 and 2012. The scheduled amortization of the loan for the next five years and thereafter is as follows: 2014— $13,641,587; 2015— $12,656,361; 2016— $11,746,922; 2017— $10,989,056; 2018— $10,306,977and thereafter— $50,852,804. 7. DEBENTURES (SERIESB PREFERRED STOCK (HELD IN SEPARATE401(h)ACCOUNT)) The debentures bear interest at a rate of 9.36% and are due on January1, 2021. Mandatory sinking fund payments commenced on July1, 2006, and are payable semiannually thereafter. Interest is payable semiannually on July1 and January1. Repayment of principal and interest is funded through dividends received on the SeriesB Preferred Stock and, if necessary, annual contributions by the Company. During the years ended June30, 2013 and 2012, dividends received met or exceeded the mandatory payments and thus, there was no annual Company contribution. The debentures are guaranteed by the Company. The fair value of the debentures is estimated based on current rates for debt of the same remaining maturities and approximates $877,000,000 and $985,000,000, respectively, at June30, 2013 and 2012. The scheduled amortization of the debentures for the next five years and thereafter is as follows: 2014— $61,340,000; 2015— $67,470,000; 2016— $74,210,000; 2017— $81,620,000; 2018— $89,780,000and thereafter— $326,810,000. In July 2005, the ESOT entered into a term loan agreement with the Company providing up to approximately $982,000,000 to fund the principal and interest payments on the debentures. Under the terms of the loan, prior to maturity, interest is payable semiannually on July1 and January1, commencing January1, 2006, and at maturity. After maturity, interest is payable on demand. Mandatory sinking fund payments are required beginning July1, 2021, and are payable semiannually thereafter. The loan bears an interest rate of 5.09% and borrowings as of June30, 2013 and 2012, were $538,637,478 and $472,937,707, respectively. The fair value of the loan is estimated based on current rates for debt of the same remaining maturities and approximates $661,279,632 and $689,000,000, respectively, at June30, 2013 and 2012. 8. CONTRIBUTIONS The annual contribution by the Company to participant accounts is based on individual base salaries and years of participation not to exceed a percentage of Plan participants’ total compensation, as defined in the Plan document, as follows: 15% for employees hired before July 1, 2005, excluding employees of subsidiaries that began participating on or after July 1, 2005. There are special rules for rehires and localizations. 12.5% for employees hired, and employees of subsidiaries that began participating, on or after July 1, 2005, and before September 1, 2011. There are special rules for rehires and localizations. 9% for employees hired, or employees of subsidiaries that began participating, on or after September1, 2011. There are special rules for rehires and localizations. The Company’s cash contribution to participant accounts is reduced by the value of SeriesA Preferred Stock released and available for allocation to ESOT participant accounts in accordance with terms specified in the Plan document (see Note4). Additionally the Company’s cash contribution to the Plan is reduced by the value of forfeitures and excess Series A Preferred dividends. The Company also funds a portion of the principal and interest payments on the notes payable and debentures through contributions to the ESOT (see Notes6 and 7). -14- 9. INVESTMENTS The Plan’s investments that represent 5% or more of the Plan’s net assets available for benefits as of June30, 2013 and 2012, are as follows: At fair value: * Common stock — The Procter & Gamble Company * Preferred stock — The Procter & Gamble Company ESOP Convertible Class A: Series A * Party-in-interest and non participant directed For the years ended June30, 2013 and 2012, the Plan’s investments, including gains and losses on investments bought and sold as well as held during the year, appreciated (depreciated) as follows: At fair value — net appreciation (depreciation) in fair value of: * The Procter & Gamble Company common stock The J.M. Smucker Company common stock * The Procter & Gamble Company Series A Preferred Stock (141,762,315) Common collective trust funds Net appreciation (depreciation) in fair value of investments Net appreciation in contract value of investments** - Total * Party-in-interest and non participant directed ** Party-in-interest and participant directed -15- NONPARTICIPANT-DIRECTED INVESTMENTS Company common stock and SeriesA Preferred Stock are considered to be nonparticipant-directed under the guidance of ASC No.962-325 because Retirement Plus participants are required to maintain at least 40% of their employer-contributed account balances in Company common and/or SeriesA Preferred Stock. Information about the net assets relating to the SeriesA Preferred Stock as of and for the years ended June30, 2013 and 2012, is presented in Note1. Information about the net assets relating to the Company common stock as of June30, 2013 and 2012, is as follows: Net assets — The Procter & Gamble Company common stock $ 6,266,249,590 $ 5,502,611,372 The significant components of the changes in net assets relating to the nonparticipant-directed investments for the years ended June30, 2013 and 2012, are as follows: Net appreciation (depreciation) in fair value Dividends Contributions Distributions to participants Net interfund transfers Conversion from preferred stock Net changes in assets Net assets — beginning of year Net assets — end of year -16- EXEMPT PARTY-IN-INTEREST TRANSACTIONS Prior to January 2012, certain Plan investments were shares of a mutual fund and units of a stable value fund managed by J.P.Morgan Investment Advisors. In January 2012, the Plan divested these investments and they are no longer Plan investment options. J.P.Morgan Retirement Plan Services is the recordkeeper, as chosen by the Plan Committee. J.P. Morgan Investment Advisors and J.P. Morgan Retirement Plan Services are both affiliates of J.P. Morgan Chase Bank. Therefore, these transactions qualify as party-in-interest transactions. Fees paid by the Plan for investment management services were included as a reduction of the return earned on each fund. At June30, 2013 and 2012, borrowings outstanding under the two term loan agreements (see Notes6 and 7) between the Company, the sponsoring employer, and the Plan were $648,831,185 and $597,909,800, respectively. The debentures (see Note7) are guaranteed by the Company. At June30, 2013 and 2012, the Plan held shares of the Company, the sponsoring employer, common and preferred stock and recorded dividend income on the shares for the years ended June30, 2013 and 2012, as follows: Common stock*: Shares Cost $ 3,528,841,432 Dividend income $ 200,514,246 $ 199,791,747 Series A Preferred Stock: Shares Cost $ 377,818,518 $ 423,100,852 Dividend income $ 133,151,007 $ 137,198,914 Series B Preferred Stock*: Shares Cost $ 759,132,121 $ 771,661,880 Dividend income $ 135,693,026 $ 129,390,231 * All or portion held in separate 401(h) account During the years ended June30, 2013 and 2012, 14,747,394 and 6,264,279shares, respectively, of Company common stock were distributed to participants. PLAN TERMINATION Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions set forth in ERISA. In the event of Plan termination, participants will become fully vested and the net assets of the Plan will be distributed to the participants in an order of priority determined in accordance with ERISA and its applicable regulations and the Plan document. FEDERAL INCOME TAX STATUS The Internal Revenue Service has determined and informed the Company by a letter dated September 19, 2013, that the Plan and related trusts were designed in accordance with the applicable regulations of the Internal Revenue Code. The Plan is subject to routine audits by taxing jurisdictions at any time. The Plan has been amended since receiving the determination letter. However, the Company and Plan management have concluded that the Plan, as designed and operated, complies with the applicable requirements of the Internal Revenue Code and the Plan and the related trusts remain tax-exempt. Therefore, no provision for income taxes has been included in the Plan’s financial statements. VOLUNTARY CORRECTION PROGRAM The financial statements for the Plan year ended June 30, 2013, reflect the correction of approximately $215,000 for certain distributions from prior years. Plan management believes the correction is not material to the Plan’s financial statements. The Plan filed an application with the IRS through its Voluntary Correction Program to address this correction. As of June 30, 2013, all corrections have been made and the Plan received a compliance statement from the IRS dated May 6, 2013. -17- RECONCILIATION OF FINANCIAL STATEMENTS TO FORM5500 The following is a reconciliation of net assets available for benefits per the financial statements at June30, 2013 and 2012, to Form5500: Net assets available for benefits per the financial statements Plus net assets held in 401(h) account included as assets in Form 5500 Net assets available for benefits per the Form 5500 The net assets of the 401(h)account included in Form5500 are not available to pay benefits under the Plan but can be used only to pay retiree health benefits. The following is a reconciliation of net investment income per the financial statements for the year ended June30, 2013, to Form5500: Net investment income per the financial statements Plus net appreciation of 401(h) assets Plus interest and dividends on 401(h) assets Plus investment management fees Plus interest on notes receivable from participants Net investment gain per the Form 5500 The following is a reconciliation of net deductions/expenses per the financial statements for the year ended June30, 2013, to Form5500: Net deductions per the financial statements Plus interest expense on 401(h) assets Plus investment management fees Net deductions/expenses per the Form 5500 The following is a reconciliation of the increases in net assets per the financial statements for the year ended June 30, 2013, to Form 5500: Net increase in assets available for benefits per the financial statements Less interest expense related to 401(h) assets Less net transfer related to 401(h) assets Plus net investment gain from 401(h) assets Net increase per the Form 5500 -18- SUPPLEMENTAL SCHEDULES -19- THE PROCTER & GAMBLE PROFIT SHARING TRUST AND EMPLOYEE STOCK OWNERSHIP PLAN FORM 5500, SCHEDULE H, PART IV, LINE 4i — SCHEDULE OF ASSETS (HELD AT END OF YEAR) AS OF JUNE 30, 2013 EIN:31-0411980 PLAN: 002 Identity of Issue Description of Investment Fair Value AT FAIR VALUE: CASH: J.P. Morgan Chase Bank* Liquified Cash** J.P. Morgan Chase Bank* Liquified Cash**, *** THE PROCTER & GAMBLE COMPANY* Common stock, no par value, 81,761,041 shares*** (cost $3,528,841,432) THE PROCTER & GAMBLE COMPANY* Series A ESOP Convertible Class A Preferred Stock no par value, 55,377,728 shares (cost $377,818,518) THE PROCTER & GAMBLE COMPANY* Series B ESOP Convertible Class A Preferred Stock*** no par value, 58,578,015 shares (cost $759,132,121) THE J.M. SMUCKER COMPANY Common stock, no par value, 399,475 shares** COMMON COLLECTIVE TRUST FUNDS: State Street Global Advisors* SSgA US Short Term Government/Credit Bond Index** State Street Global Advisors* SSgA Real Return Ex-Natural Resources Equity Non-Lending Series Fund** Blackrock Money Market Fund W** Blackrock US Debt Index Non-Lendable Fund E** Blackrock Russell 2000 Index Non-Lendable Fund E** Blackrock BlackRock MSCI ACWI EX-U.S. Index Non-Lendable Fund F** Blackrock Equity Index Fund EX** LOANS TO PARTICIPANTS* Various participants, interest rates ranging from 4.25% to 10.50% various maturities through December 2022 TOTAL ASSETS *Denotes party-in-interest. **Cost information is not required for participant-directed investments and, therefore, is not included. *** All or portion held in separate 401(h) account -20- THE PROCTER & GAMBLE PROFIT SHARING TRUST AND EMPLOYEE STOCK OWNERSHIP PLAN FORM 5500, SCHEDULE H, PART IV, LINE 4j — SCHEDULE OF REPORTABLE TRANSACTIONS FOR THE YEAR ENDED JUNE 30, 2013 EIN: 31-0411980 PLAN: 002 Description of Asset Purchases (A) Sales Cost of Sales Gain on Sale SINGLE TRANSACTIONS — None SERIES OF TRANSACTIONS (B) — The Procter & Gamble Company — common stock NOTES: A. The market value of all assets acquired at the time of acquisition is equal to the purchase price. B. The numbers in parentheses represent the number of transactions. -21-
